DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Foo et al. (US 8513565) in view of Hirofumi et al. (EP 1255425 A2) and further in view of Mohammadpour et al. (US 10199977).
 	Pertaining to claim 1, Foo discloses A storage device (10) comprising: a circuit board (21, 22) including two through holes; a capacitor (24a to 24d) including two pins; and 5a connection element (25) for detachably connecting the capacitor to the circuit board (21), wherein the connection element (25) includes:
 	But, Foo does not explicitly teach a header including two right angle pins connected to the two through holes, respectively; and Foo also does not teach 10a socket connected to the header such that the two pins of the capacitor are guided to be connected to the two through holes, respectively.   
 	However, Hirofumi et al. teaches a header (58, see fig. 5) including two right angle pins (40a, see fig. 4) connected to the two through holes (17c, see fig. 4), respectively; and Mohammadpour et al. also teach 10a socket (212 and 214) connected to the header (the surface of 212) such that the two pins (see fig. 2) of the capacitor (206, column 7, lines 21-52) are guided to be connected to the two through holes (17c), respectively.  
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a header including two right angle pins connected to the two through holes, respectively; and 10a socket connected to the header such that the two pins of the capacitor are guided to be connected to the two through holes, respectively in the device of Foo et al. based on the teachings of Mohammadpour in order to provide systems having plurality of connection interfaces and reduced inductance interconnects between substrates or circuit boards are provided, taught by Mohammadpour (col. 1:50-62).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over  Foo et al. (US 8513565) in view of Hirofumi et al. (EP 1255425 A2) and Mohammadpour et al. (US 10199977) as applied to claim 1 above, and further in view of Pless (US 3219765 A).

 	Pertaining to claim 2, Foo et al. as modified by Hirofumi et al and Mohammadpour et al. further discloses, wherein the header (58 of Hirofumi et al.) includes 15the two right angle pins (40a of Hirofumi et al.), into which the two right angle pins (40a, see fig. 4 of Hirofumi) are inserted (see fig. 4 of Hirofumi et al.). and two through holes (17c of Hirofumi et al.).
 	But, Foo et al. does not explicitly teach a housing with a sleeve.
 	However, Pless teaches a housing (1) with a sleeve (8).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include a housing with a sleeve in the device of Foo et al. based on the teaching of Pless in order to provide correct positions of the connectors relate to each other.

 	Pertaining to claim 3, Foo et al. as modified by Hirofumi et al, Mohammadpour et al., and Pless further discloses wherein the socket (212 and 214 of Mohammadpour et al.,) includes two holes (17c, see fig. 4 of Hirofumi et al.) connected to the two right angle pins (40a, see fig. 4 of Hirofumi et al.)  and 20the sleeve (8 of Pless).
.   	Foo et al. discloses all the claimed limitation except a crimp locked to 20the sleeve.
However, it would have been on obvious matter of design choice to make a crimp locked to the sleeve, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Foo et al. (US 8513565) in view of Hirofumi et al. (EP 1255425 A2), Mohammadpour et al. (US 10199977) and Pless (US 3219765 A as applied to claim 1 above, and further in view of Kumagai (US 2019/0387628)



 	Pertaining to claim 4, Foo et al. as modified by Hirofumi et al, and Mohammadpour et al., discloses all the claimed features as discussed above with respect to claim 1. But it doesn’t explicitly teach wherein the capacitor includes an aluminum electrolytic capacitor. 
 	However, Kumagai teaches wherein the capacitor (16, see fig. 1) includes an aluminum electrolytic capacitor (see paragraph [0029]).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include in the invention of Foo and Mohammadpour the capacitors include polymer tantalum solid capacitors, as taught by Kumagai in order to provide inexpensive robust capacitors.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li (US 20190355515 A1) and Shearman (US 6545850 B1).
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848